                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  NORTHERN DIVISION

    RAY C. TURNAGE, et al.                                                                       PLAINTIFFS

    V.                                                            CAUSE NO. 3:18-CV-818-CWR-FKB

    BRENT BAILEY, et al.                                                                       DEFENDANTS


                                                     ORDER

         Before the Court are Motions to Dismiss filed by the Commissioners of the Mississippi

Public Service Commission, 1 Docket No. 9, and Mississippi Power Company, Docket No. 11.

         The Motions seek to dismiss Plaintiffs’ original complaint which was filed on November

21, 2018. However, Plaintiffs filed an amended complaint on March 14, 2019. Because Plaintiffs

did not refer to, adopt, or incorporate by reference their original complaint, the “amended

complaint supersedes the original complaint and renders it of no legal effect.” King v. Dogan, 31

F.3d 344, 346 (5th Cir. 1994). Defendants have also submitted new motions to dismiss “which

contain[] modified and updated arguments that attack the amended complaint.” Rivera v. BMW

of N. Am., LLC, No. 2:19-CV-7, 2019 WL 2539200, at *1 n.1 (N.D. Tex. Mar. 14, 2019), report

and recommendation adopted, No. 2:19-CV-7-D, 2019 WL 2540677 (N.D. Tex. Mar. 29, 2019).

         Accordingly, the Motions as to the original complaint are moot and denied without

prejudice.

         SO ORDERED, this the 31st day of March, 2020.

                                                              s/ Carlton W. Reeves
                                                              UNITED STATES DISTRICT JUDGE




1
 Pursuant to Federal Rule of Civil Procedure 25(d), the Court has automatically substituted the current
Commissioners as Defendants in this action.
